Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 9, 2006, which ruled that claimant’s request for a hearing was untimely.
By initial determination mailed on August 18, 2005, the Department of Labor found, among other things, that claimant was ineligible to receive unemployment insurance benefits because he left his employment without good cause. Claimant did not request a hearing until October 6, 2005. The Commissioner of Labor objected to the timeliness of the hearing and, following various proceedings, the Unemployment Insurance Appeal Board ruled that claimant’s request was untimely, prompting this appeal.
*1080Pursuant to Labor Law § 620 (1) (a), a claimant must request a hearing within 30 days of the date of the mailing of the initial determination. Here, claimant admitted to receiving the initial determination, but did not request a hearing within the 30-day time period. He attributed his delay to the fact that he was involved in a disagreement with partners in a new business venture at the time. Inasmuch as claimant has not demonstrated a reasonable excuse for the delay (see Matter of Palumbos [Commissioner of Labor], 32 AD3d 1060 [2006]; Matter of Alkovic [Gold Shield Sec. & Investigation, Inc.—Commissioner of Labor], 32 AD3d 1062, 1063 [2006]), the Board properly found that his request was untimely.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.